PER CURIAM.
Upon the authority of State v. Hegstrom, 401 So.2d 1343 (Fla.1981), we vacate the sentence imposed for possession of a firearm while engaged in a criminal offense; we affirm the conviction.
Consistent with our certification in Marshall v. State, 413 So.2d 872 (Fla. 3d DCA 1982) (on rehearing), we certify to the Supreme Court of Florida, as a matter of great public importance, the question of whether trial courts are empowered to impose separate punishments for the statutory offenses relating to the use of a firearm during the commission of a felony and the commission of that same felony by the use of a firearm.
Affirmed.